NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NAM BA NGUYEN,                                  No. 17-17045

                Plaintiff-Appellant,            D.C. No. 2:13-cv-00963-MCE-EFB

 v.
                                                MEMORANDUM*
NATHANIAL ELAM, Chief Executive
Officer, Clinical Services, California
Medical Facility; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Former California state prisoner Nam Ba Nguyen appeals pro se from the

district court’s summary judgment and dismissal order in his 42 U.S.C. § 1983

action alleging deliberate indifference to his serious medical needs. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Doe v. Abbott Labs.,

571 F.3d 930, 933 (9th Cir. 2009). We affirm in part, reverse in part, and remand.

      The district court properly dismissed Nguyen’s claims against defendant

Elam because Nguyen failed to allege facts sufficient show that Elam was

personally involved in causing his injury, was aware that any training program was

inadequate, or that a pattern of similar incidents existed. See Connick v.

Thompson, 563 U.S. 51, 60-62 (2011) (noting that actual or constructive notice that

a training program is inadequate and a pattern of similar constitutional violations

are usually necessary to demonstrate deliberate indifference for purposes of failure

to train); Maxwell v. County of San Diego, 708 F.3d 1075, 1086 (9th Cir. 2013)

(“A supervisor is liable under § 1983 for a subordinate’s constitutional violations if

the supervisor participated in or directed the violations, or knew of the violations

and failed to act to prevent them.” (citation and internal quotation marks omitted)).

      To the extent Nguyen challenges the processing of his grievances regarding

his medical needs, the district court properly dismissed such claims because

“inmates lack a separate constitutional entitlement to a specific . . . grievance

procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      The district court properly granted summary judgment on Nguyen’s

deliberate indifference claims against defendants Osman and Champen on all

claims except Nguyen’s claim regarding defendants’ failure to treat his inability to


                                           2                                    17-17045
chew solid food, because Nguyen failed to raise a genuine dispute of material fact

as to whether defendants were deliberately indifferent in the treatment of Nguyen’s

injuries. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to inmate health; a difference of opinion concerning the course of

treatment, medical malpractice, and negligence in diagnosing or treating a medical

condition do not amount to deliberate indifference).

      However, summary judgment was improper on Nguyen’s deliberate

indifference claims regarding defendants Osman’s and Champen’s failure to treat

his inability to chew solid food, because there is a genuine dispute of material fact

as to whether Nguyen informed Osman and Champen about his inability to chew

solid food. The record is undisputed that Nguyen lost at least fifteen pounds of

weight over a ten-week period. Because Nguyen has raised a genuine dispute of

material fact as to whether Osman and Champen consciously disregarded an

excessive risk to Nguyen’s health, we reverse the judgment in part and remand for

proceedings on these claims only.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          3                                    17-17045